Knowlton, C. J.
The petitioner asked for a writ of mandamus to compel the respondent to reinstate him as one of its members. He was suspended from membership by a vote of the association on June 4, 1908, for non-payment of an assessment of $1 regularly made. This was done without giving him any notice, or opportunity of being heard. It is a generally recognized doctrine of law that, under a by-law like that of this association, a member, who by reason of his membership has valuable pecuniary rights and interests in such an organization, cannot be removed without giving him notice and an opportunity to be heard. Wachtel v. Noah Widows & Orphans’ Benevolent Society, 84 N. Y. 28. Commonwealth v. Pennsylvania Beneficial Institution, 2 S. & R. 141. Sibley v. Carteret Club, 11 Vroom, 295. Delacy v. Neuse River Navigation Co. 1 Hawks, 274, 279. Fisher v. Keane, 11 Ch. D. 353, 359. Dean v. Bennett, L. R. 6 Ch. 489. The Queen v. Saddlers’ Co. 10 H. L. Cas. 404, 423. In this particular the suspension was irregular and unauthorized. The assessment became due on May 14, and at that time the petitioner was disabled, and was receiving benefits, or should have been receiving benefits if the respondent had done its duty. Article Seven, Sect. 2 of the by-laws is as follows : “ A member, being at the time sick or disabled and receiving benefits, cannot be debarred from receiving a continuation of such benefits because of his inability to pay his assessment. The *530President being authorized to deduct from the sums paid him for benefits such amounts as will keep him in good standing, which money so deducted is to be paid to the financial secretary and his receipt taken therefor.”
It is found in the report that the petitioner was ill and unfit to work, by reason of general disability from consumption, from March 10,1908,"until after his suspension on June 4, 1908. A sick committee was appointed by the respondent in accordance with its by-laws, to investigate his sickness or disability. Upon their report, sick benefits were paid to him from March 17 to April 23, at the regular rate provided for such cases, less $1.50 deducted under Article Seven, Sect. 2, for a death assessment and for his monthly dues. Under Article Five, Sect. 3, he was entitled to receive his benefits until the committee declared him fit for duty, at which time he would be taken off the sick list. This, however, was subject to the limitation contained in Article Seven, Sect. 3, which makes his right for that year end at the expiration of ten weeks. The committee made no such declaration or report, and the respondent voted to drop his name from the sick list and to discontinue giving him sick benefits. This was done upon a statement from the financial secretary that the committee had been unable to find the petitioner at home. This action of the respondent was in violation of his legal rights.
The petitioner seems to have been ready to co-operate with the committee in arranging to meet them and to be where they could conveniently find him. If there was any fault on his part in this particular, it was not such as to justify the respondent’s action in refusing to pay him sick benefits.
It does not appear that there was any change of residence or of, post office address on the part of the petitioner, that had any connection with the action of the respondent, or with the petitioner’s rights in this proceeding.
It is not contended by the respondent, and it could not be contended successfully, that this court should refuse the petitioner relief on the ground that he has failed to exhaust his remedies within the association. The by-laws of the association provide no remedy for a ease like this. There is a provision in Article Ten for the reinstatement of a member who has been *531suspended; but that applies only to the case of one who admits that he was suspended rightly. To avail himself of it, he must assume the regularity of his suspension, and must pay a membership fee, and pay one month’s dues in advance. Moreover, one reinstated under this article cannot have the right of a member to receive benefits until the expiration of a month from the time of his reinstatement.
There being no right of appeal or other remedy under the bylaws, a majority of the court are of opinion that the petitioner is entitled to relief from this court.

Peremptory writ of mandamus to issue.